                        IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON



UNITED STATES OF AMERICA,                            No. 3:18-cr-00072-HZ

                      Plaintiff,                     OPINION & ORDER

       v.

TYRONE LAMONT ALLEN,

                      Defendant.


Billy J. Williams
United States Attorney
District of Oregon
Paul T. Maloney
Assistant United States Attorney
1000 SW Third Avenue, Suite 600
Portland, OR 97204

       Attorneys for Plaintiff

Mark. P. Ahlemeyer
Assistant Federal Public Defender
101 SW Main Street, Suite 1700
Portland, OR 97204

       Attorney for Defendant




1 – OPINION & ORDER
HERNÁNDEZ, District Judge:

       Defendant Tyrone Lamont Allen moves to suppress identification evidence based on

photo lineups that included an altered photo of Defendant. For the reasons below, the Court

denies Defendant’s motion.

                                        BACKGROUND

I.     Four Bank Robberies

       Between April 3 and April 7, 2017, an individual (“the robber”) robbed or attempted to

rob four different financial institutions in Portland: OnPoint Community Credit Union (April 3);

Wells Fargo (April 4); Bank of the West (April 7); and Advantis Credit Union (April 7). Based

on surveillance footage, investigators concluded that the same person committed all four

robberies. Hawkinson Aff. ¶ 2, ECF 1.

       At OnPoint Community Credit Union, the robber asked a teller for change for a $20 bill.

Id. at ¶ 6. When the teller opened the till, the robber leaned forward and opened a plastic

shopping bag. Id. The robber threatened to shoot the teller if he did not give the robber the

money. Id. The teller gave the robber approximately $6,000. Id. The teller described the robber

as a black male, about 5’10” tall, 180 pounds, wearing a grey hoodie and a baseball cap, and with

tattoos on both hands. Id. at ¶ 7.

       At Wells Fargo, the robber also asked a teller for change for a $20 bill. Id. at ¶ 11. As the

teller began counting out change, the robber threatened the teller with a gun and asked for all the

large bills in her drawer. Id. The teller complied and gave the robber approximately $2,772. Id.

The teller described the robber as a light-skinned black male, mid-30s to -40s, 5’8” to 5’10” tall,

medium build, with faded tattoos on both sides of his neck, stubble on his face, and said he was

wearing a grey hoodie, a grey baseball cap, and glasses. Id. at ¶ 12.




2 – OPINION & ORDER
       At Bank of the West, the robber approached the counter and asked the teller to put all her

money in a plastic grocery bag. Hawkinson Aff. ¶ 16. He threatened the teller and instructed the

teller not to push the alarm. Id. The teller described being shocked and scared. Id. Ultimately, the

robber ran out of the bank without any money. Id. The teller described the robber as a black

male, 45 to 50 years old, 6’1” tall, and said he was wearing a blue baseball cap, glasses, and a

navy sweatshirt. Id. at ¶ 17.

       The Advantis robbery took place just after the Bank of the West attempted robbery. Id. at

¶¶ 14, 19. The teller reported that the robber approached her station and threw a plastic bag at

her. Id. at ¶ 20. The robber told the teller that he had a gun and threatened to kill her if she did

not put money into the bag. Id. The teller filled the bag with money from her drawer totaling

approximately $5,335. Id. The robber fled. Id. The teller described the robber as a black male, 30

to 49 years old, about 5’10” tall, and said he had a medium complexion. Id. at ¶ 21. He was

wearing a black baseball cap, glasses, and a red hooded sweatshirt. Id. Detective Hawkinson—

the lead bank robbery investigator assigned to this case—also testified that a witness at one point

described seeing faint tattoos on the robber, as if they had been covered up.

II.    Defendant Identified as the Robber

       After the robberies, investigators released images from the Advantis and OnPoint

robberies to the media to try to identify the robber. Hawkinson Aff. ¶ 23. Detective Hawkinson

recalls receiving information from two informants who recognized Defendant from news

coverage of the bank robberies. Either one or both suggested that Defendant was wearing make-

up.

///

///




3 – OPINION & ORDER
III.   Photo Identification

       On May 2 and 3, 2017, investigators presented the tellers with a photo lineup that

included a recent booking photo of Defendant. Hawkinson Aff. ¶¶ 33–36. At the hearing on

Defendant’s motion to suppress, Detective Hawkinson testified that Defendant’s facial tattoos

are visible in the original booking photo, so he asked a technician to digitally alter the photo to

remove the tattoos on Defendant’s head and neck from the photo. The technician used photo

editing software to disguise Defendant’s tattoos by capturing Defendant’s skin tone and painting

over the tattoo as though he was applying electronic makeup. He testified that the technician

would have sampled the skin tone of the pixels surrounding a tattoo and gone over the tattoo

with that sample color using a light brush. The technician had the lineup filler photos when he

altered Defendant’s photo but did not otherwise reference any materials in making these

changes.1

       The photo series included other black males who shared similar features. See Gov’t Ex. F

(photo series), ECF 47-6. The same photo identification series was used with all four tellers. The

procedure used by investigators was a “double-blind identification procedure.” The photos were

presented one at a time so that the tellers could view each photo individually. The presenter

admonished the tellers with the “standard admonishment” that the robber may or may not be

included in the series of photos before the photos were presented to the tellers for identification

in random order. Each photo was presented in a manila folder so that the presenter could not see




1
 In the briefing, Defendant notes that the Government did not contemporaneously document its
actions in an official report. In discovery, the Government produced only the line-up photos and
produced no reports about the production of the line-up or about any alteration to the photo. This
does not affect the outcome here, but a better practice for the Government in the future would be
for the technician or the case agent to create a report describing the line-up and photo alteration
process and to produce that report in discovery.


4 – OPINION & ORDER
which photo the teller was viewing, and the presenter did not know who the suspect was in the

array.

         The OnPoint teller was unable to make an identification after viewing all the photos in

the lineup twice. Hawkinson Aff. ¶ 34; Gov’t Ex. F at 2. The teller said that the robber “had

messed up teeth, might have been gold” and tattoos on both hands. Gov’t Ex. F at 2.

         The Bank of the West teller identified Defendant’s photo.2 When asked why he identified

Defendant, he said it was the “way his face is, its narrower, the others were too round.” Gov’t

Hr’g Ex. 3. When viewing the photos, the teller also covered up the top portion of each face to

better replicate how the individual would look with a hat and glasses. He reported his confidence

level that the photo selected was the robber as a “6 or 7” and noted that “the lower half of [the]

face is pretty close.” Id.

         The Advantis teller also identified Defendant as the robber. Hawkinson Aff. ¶ 35; Gov’t

Hr’g Ex. 4. When presented with Defendant’s photo, the teller said “[t]hat looks like him.” Gov’t

Hr’g Ex. 4. She thought he was the robber because of his “wide face” and “wide nose,” which

was the facial feature she remembered best. Id. She reported that she was 90% confident. Id.

         The Wells Fargo teller identified Defendant as the robber. Hawkinson Aff. ¶ 36; Gov’t

Hr’g Ex. 5. When presented with Defendant’s photo, she stated, “I think this is him.” Gov’t Hr’g

Ex. 5. She explained: “The face is really clear. I’ll never forget that face. This is definitely him.”

Id. She reported being 100% confident, adding “if you put glasses on him, its him. His eyes. His

goatee; I definitely remember that. I’m positive.” Id.



2
 In his affidavit submitted with the criminal complaint, Detective Hawkinson wrote that the
Bank of the West teller picked a different individual as the potential robber and was “unsure of
her selection.” Hawkinson Aff. ¶ 34. But the Government clarified in its motion that this was an
error reported by investigators and that the teller did identify Defendant’s photo in the series.
Gov’t Resp. 9 n. 1; Gov’t Hr’g Ex. 3.


5 – OPINION & ORDER
       On May 12, 2017, officers executed a search warrant for a vehicle driven by Defendant.

Hawkinson Aff. ¶¶ 29, 37. They located several black hooded sweatshirts and grey sweatpants.

Id. at ¶ 37. When officers executed another search warrant on May 16, 2017, they recovered a

grey hooded sweatshirt. Id. at ¶ 38.

IV.    Procedural History

       On February 27, 2018, the grand jury returned an indictment charging Defendant with

two counts of credit union robbery, one count of bank robbery, and one count of attempted bank

robbery in violation of 18 U.S.C. § 2113(a). Indictment, ECF 9, 10. Defendant now moves to

suppress the identifications because investigators modified his photo to remove his facial tattoos.

                                          DISCUSSION

       Defendant moves to suppress eyewitness identification based on or related to photo

lineups that included a modified photograph of Defendant. Def. Mot. Suppress 1, ECF 45.

Defendant seeks suppression of this evidence under both the Due Process Clause of the Fifth

Amendment and the Court’s inherent supervisory authority. Id. at 4–5. Because the procedure

used by law enforcement officers was not unnecessarily suggestive under the two-part test from

Neil v. Biggers, the Court denies Defendant’s motion.

I.     Fifth Amendment

       “The Constitution . . . protects a defendant against a conviction based on evidence of

questionable reliability, not by prohibiting introduction of the evidence, but by affording the

defendant means to persuade the jury that the evidence should be discounted as unworthy of

credit.” Perry v. New Hampshire, 565 U.S. 228, 237 (2012). Thus, apart from certain

constitutional guarantees, “state and federal statutes and rules ordinarily govern the admissibility

of evidence, and juries are assigned the task of determining the reliability of the evidence




6 – OPINION & ORDER
presented at trial.” Id. “Only when evidence is so extremely unfair that its admission violates

fundamental conceptions of justice” has the Court “imposed a constraint tied to the Due Process

Clause.” Id. (internal citations and quotations omitted).

       “When a witness identifies the defendant in a police-organized photo lineup, . . . the

identification should be suppressed only where ‘the photographic identification procedure was so

[unnecessarily] suggestive as to give rise to a very substantial likelihood of irreparable

misidentification.’” Id. at 238 (quoting Simmons v. United States, 390 U.S. 377, 384 (1968)). In

Neil v. Biggers, the Supreme Court established a two-part test for assessing whether the Due

Process clause requires suppression of eyewitness identifications tainted by police procedure.

409 U.S. 188 (1972). First, the court must determine whether law enforcement officers “use[d]

an identification procedure that [was] both suggestive and unnecessary.” Perry, 565 U.S. at 238–

39. If so, rather than automatically excluding the evidence, the court is “to assess, on a case-by-

case basis, whether improper police conduct created a ‘substantial likelihood of

misidentification.’” Id. at 239 (quoting Biggers, 409 U.S. at 201).

       The Court has emphasized that, “when the police use an unnecessarily suggestive

identification procedure,” id. at 241, “reliability is the linchpin in determining the admissibility

of identification testimony.” Manson v. Brathwaite, 432 U.S. 98, 114 (1977). “Where the

indicators of a witness’ ability to make an accurate identification are outweighed by the

corrupting effect of law enforcement suggestion, the identification should be suppressed.

Otherwise, the evidence (if admissible in all other respects) should be submitted to the jury.”

Perry, 565 U.S. at 239 (internal citations and quotations omitted). Courts should consider the

following factors in “evaluating the likelihood of misidentification”: (1) “the opportunity of the

witness to view the criminal at the time of the crime,” (2) “the witness’ degree of attention,” (3)




7 – OPINION & ORDER
“the accuracy of the witness’ prior description of the criminal,” (4) “the level of certainty

demonstrated by the witness at the confrontation,” and (5) “the length of time between the crime

and the confrontation.” Biggers, 409 U.S. at 199–200.

       Proceeding to the first step of the Biggers test, the Court finds that law enforcement’s

photographic identification procedure was not unnecessarily suggestive. No binding precedent

conclusively resolves this case. As both parties acknowledged at the hearing, the applicable

caselaw focuses on photo lineups in which the filler photos are dissimilar to the defendant or

descriptions of the suspect. See, e.g., United States v. Beck, 418 F.3d 1008, 1012 (9th Cir. 2005)

(approving a photospread where only one individual had facial hair, two individuals had shorter

hair than the others, and all individuals were of similar age with similar skin, hair, and eye

color); United States v. Nash, 946 F.2d 679, 681 (9th Cir. 1991) (finding a photospread not

unduly suggestive despite differences in individuals’ complexion, nationality, and hair style). But

in this case, there is no dispute over the composition of the lineup itself. Rather, the issue here is

solely the modifications made to Defendant’s photograph to cover his tattoos. Defendant argues

that the removal of Defendant’s tattoos from the photograph was unnecessarily suggestive

because the video evidence did not show tattoos, and the tellers did not report that the robber had

any facial tattoos. Defendant concludes that the sole purpose of the alteration was to make the

target—Defendant—look more like the robber. Def. Mot. Suppress 5–6. The Government, in

response, contends that “investigators applied the digital equivalent of make-up” to counteract

Defendant’s efforts to disguise his identity. Gov’t Resp. 11, ECF 47. It also emphasizes the steps

taken to obtain a reliable identification and prevent misidentification of the robber, arguing that

leaving the distinctive facial tattoos intact “would have singled him out of the line-up[,] marking

him for a suggestive identification.” Id. at 12.




8 – OPINION & ORDER
       The Court shares Defendant’s concerns about the police conduct at issue in this case. It

remains unclear to this Court where the line between constitutional and unconstitutional police

conduct lies with regard to editing the photograph of a defendant in a lineup. But wherever that

line is, it was not crossed here. Under the specific circumstances of this case, the manipulation of

Defendant’s photo was not unnecessarily suggestive. First, the method of editing Defendant’s

photo was neutral. The technician who edited the photo did not reference any images of the

robber. He removed the tattoos in the photo by matching the color used to cover the tattoos to the

skin tones adjacent to them. The modification was also limited to the removal of Defendant’s

tattoos and did not otherwise alter Defendant’s facial features. Second, at least one of the

informants suggested to investigators that Defendant was wearing makeup, and a witness

described seeing faint tattoos on the robber, as if they had been covered. This information

provides an independent justification for the investigator’s decision to alter Defendant’s

photograph to appear as though he had disguised his tattoos. Third, the photo lineup itself was

conducted double-blind to eliminate bias and suggestibility. Photos were presented to the tellers

one at a time, and the officers who presented the lineup were unfamiliar with Defendant and

unaware of which photograph was being presented to the teller. Finally, three of the four tellers

identified Defendant’s photograph as the bank robber with a reasonably high degree of certainty.

Given these circumstances, the Court finds that the photo lineup was not so unnecessarily

suggestive as to create a substantial likelihood of irreparable misidentification in violation of

Defendant’s Fifth Amendment rights. The reliability of the identifications is an issue for the jury,

and Defendant’s motion is denied.

///

///




9 – OPINION & ORDER
II.    Supervisory Power

       “Supervisory powers are a means by which the federal courts fulfill their role in the

criminal justice system: ‘Judicial supervision of the administration of criminal justice in the

federal courts implies the duty of establishing and maintaining civilized standards of procedure

and evidence.’” United States v. Ross, 372 F.3d 1097, 1107 (9th Cir. 2004), on reh'g in part, 138

F. App'x 902 (9th Cir. 2005) (quoting McNabb v. United States, 318 U.S. 332, 340 (1943)). “A

district court may exercise its supervisory power ‘to implement a remedy for the violation of a

recognized statutory or constitutional right; to preserve judicial integrity by ensuring that a

conviction rests on appropriate considerations validly before a jury; and to deter future illegal

conduct.’” United States v. Chapman, 524 F.3d 1073, 1085 (9th Cir. 2008) (quoting United

States v. Simpson, 927 F.2d 1088, 1090 (9th Cir. 1991)).

       The Court declines to exercise its supervisory powers to suppress the evidence at issue

here. As described above, the Government did not violate Defendant’s Fifth Amendment rights

when they removed tattoos from his photo, and the reliability of the identification evidence is an

issue most appropriate for the jury.

                                          CONCLUSION

       The Court DENIES Defendant’s Motion to Suppress [45].

       IT IS SO ORDERED.



                       Dated this ___________ day of September, 2019.




                                                       MARCO A. HERNÁNDEZ
                                                       United States District Judge



10 – OPINION & ORDER
